Name: COMMISSION REGULATION (EC) No 64/95 of 17 January 1995 abolishing the countervailing charge on apples originating in Poland
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  prices;  trade
 Date Published: nan

 18 . 1 . 95 Official Journal of the European Communities No L 12/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 64/95 of 17 January 1995 abolishing the countervailing charge on apples originating in Poland the rules laid down in Article 26 (1 ) of Regulation (EEC) No 1035/72 in the case of apples and pears are therefore met in respect of the abolition of the countervailing charge on imports of apples originating in Poland, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 11 /95 (3) intro ­ duced a countervailing charge on apples originating in Poland ; Whereas, for this product originating in Poland, there have been no prices for four consecutive working days ; whereas the conditions laid down in Article 1 (b) of Council Regulation (EC) No 11 65/94 (4) derogating from HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 11 /95 is hereby repealed. Article 2 This Regulation shall enter into force on 18 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 349, 31 . 12. 1994. (3) OJ No L 3, 5. 1 . 1995, p. 10. (4) OJ No L 130, 25. 5. 1994, p. 14.